DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 06/22/2022. 

Response to Amendment
Claims 1, 12 and 23 have been amended. 
Claims 1-23 have been examined. 
Applicant has amended claims 1, 12 and 23 to include the new limitation: “granting access to a subset of the sections selected from the presentation subset corresponding to the active requester subsystem, according to: the owner identifiers of the presentation subset of the sections, and the access control data corresponding to each of the owner identifiers of the presentation subset of the sections”. These amendments have changed the scope of the claims and therefore, applicant’s arguments with respect to claims 1, 12 and 23 have been considered but are moot in view of the new ground of rejection presented in the current rejection.
As per the applicant’s arguments that prior art of record Luo does not teach the amended limitations: “storing, at the intermediation server, access control data corresponding to each requester identifier and distinct from the plurality of records; wherein the access control data for a given requester identifier indicates which other requester identifiers are permitted to access sections of any of the plurality of records having the given requester identifier associated therewith as the owner identifier”, the examiner respectfully disagrees. Luo teaches: Fig. 1, [0061]: For example, document management system 110 may receive, from owners 130a . . . 130m, messages containing selections of documents that are to be shared with users 120a . . . 120n. Document management system 110 may also receive, from owners 130a . . . 130m, messages containing data indicating access rights to the shared documents for each of users 120a . . . 120n. [0066] Storage device 140 may be configured to store identification and access rights data. Access rights may be determined and modified by owners 130a . . . 130m of shared documents, and may be associated with the shared documents and/or users 120a . . . 120n. [0071] Storage device 160 may be used for storing document files, including the files of shared documents, i.e., the access rights data corresponding to each user 120a…120n is stored separately (i.e., distinct) from the plurality of documents. [0111] A user may also assign access rights to a shared document and to collaborators. For example, the user may determine which sections of the shared document may be accessed and/or modified by which collaborators. One or more sections may be accessed by the same collaborator, and one or more collaborators may access the same section. In some implementations, some collaborators may access/modify the entire shared document, while other collaborators may access/modify only certain sections of the shared document. [0176] File table 910 may be implemented in a document database 160, depicted in FIG. 1. File table 910 may be used to store information about document data files of documents managed by a document management system. [0177]: A data record for a document data file of the document may include a plurality of fields. Non-limiting examples of the data fields include a file identifier (ID) field, a file name field, a file location field, a tag field, a summary field, an owner identifier field. [0182] User access rights table 940 may be implemented in an identification and access rights database 140, depicted in FIG. 1. User access rights table 940 may be used to store access rights associated with shared documents. For example, user access rights table 940 may include data records containing associations between an access right identifier, a user identifier of a user who was granted the access right, and identifiers of shared documents that the user may access. [0183]: A data record in access rights table 940 may include a plurality of fields. Non-limiting examples of the data fields include an access right identifier field, a user identifier of a user to whom the access right was granted, a document identifier of the shared document, an access identifier field, a section indicator field, a chapter indicator field, a page indicator field, a description field, and other fields not depicted in access rights table 940, i.e., access rights associated with a plurality of documents is stored. Fig. 12, [0197]: Using the depicted interface, a user may indicate a document to be shared, a link through which the shared document may be accessed, users who may collaborate on the shared document, rights that may be assigned to the shared document, and sections/chapters/pages of the shared document that the user may access, i.e., each document is associated with an owner identifier and the access control data for the plurality of documents indicates the users that are allowed to access the documents and the sections of any of the plurality of documents that each user is allowed to access.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record US 20150248384 to Luo et al (hereinafter Luo), US 5671428 to Muranaga et al (hereinafter Muranaga) and prior art of record US 20060074913 to O’Sullivan et al (hereinafter O’Sullivan).
As per claims 1, 12 and 23, Luo teaches:
A method of data access control, comprising: storing, at an intermediation server, a plurality of records, each record containing: (i) a primary record identifier; (ii) a plurality of sections each containing data; and each owner identifier selected from a set of requester identifiers corresponding to respective requester subsystems (Luo: [0055] Owners 130a . . . 130m may access document management system 110, and determine one or more shared documents (plurality of records) that the owners wish to share with one or more users 120a . . . 120n. Owners 130a . . . 130m may also determine to which sections/chapters/portions/pages (plurality of sections) of a shared document each of the users may have access, and create and modify access rights to the shared documents and for the users. A section of a shared document may include a page, a few pages, a drawing, a few drawings, or other components of the shared document. A chapter of a shared document may include a chapter that is identifiable in the shared document by a chapter name or a chapter reference. A portion of a document may include any portion of the shared document that may be identifiable in the shared document. [0118]: A file list may include identifiers of one or more documents that the owner is sharing with other users. [0144] In step 740, user 130a views a displayed file list, and selects an item from the file list. The select item may correspond to an identifier of a particular document that user 130a wishes to share with other users., i.e., each document includes a document identifier. [0071] Storage device 160 may be used for storing document files, including the files of shared documents. [0177]); 
storing, at the intermediation server, presentation configuration data defining, for each of the requester subsystems, (i) a presentation subset of the sections (Luo: [0166]: in step 880, document management system 110 determines access rights of user 120a with respect to a shared document, retrieves the portions of the shared document that user 120a is allowed to review and/or modify, and transmits the portions to browser 710. If user 120a is allowed to review and modify the entire shared document, then the entire shared document is transmitted to user 120a. However, if user 120a is allowed to review or modify only certain portions of the shared document, then only those portions are transmitted to the user); 
storing, at the intermediation server, access control data corresponding to each requester identifier and distinct from the plurality of records, corresponding to each requester identifier (Luo: Fig. 1, [0061]: For example, document management system 110 may receive, from owners 130a . . . 130m, messages containing selections of documents (plurality of records) that are to be shared with users 120a . . . 120n. Document management system 110 may also receive, from owners 130a . . . 130m, messages containing data indicating access rights to the shared documents for each of users 120a . . . 120n. [0066] Storage device 140 may be configured to store identification and access rights data. Access rights may be determined and modified by owners 130a . . . 130m of shared documents, and may be associated with the shared documents and/or users 120a . . . 120n. [0071] Storage device 160 may be used for storing document files, including the files of shared documents, i.e., the access rights data corresponding to each user 120a…120n for the plurality of documents is stored separately in storage device 140 (i.e., distinct) from the plurality of documents that are stored in storage device 160. Also, [0111], [0178]-[0180]); 
wherein the access control data for a given requester identifier indicates which other requester identifiers are permitted to access sections of any of the plurality of records having the given requester identifier associated therewith as the owner identifier (Luo: [0111] A user may also assign access rights to a shared document and to collaborators. For example, the user may determine which sections of the shared document may be accessed and/or modified by which collaborators. One or more sections may be accessed by the same collaborator, and one or more collaborators may access the same section. In some implementations, some collaborators may access/modify the entire shared document, while other collaborators may access/modify only certain sections of the shared document. [0177]: A data record for a document data file of the document may include a plurality of fields. Non-limiting examples of the data fields include a file identifier (ID) field, a file name field, a file location field, a tag field, a summary field, an owner identifier field. [0182] User access rights table 940 may be implemented in an identification and access rights database 140, depicted in FIG. 1. User access rights table 940 may be used to store access rights associated with shared documents. For example, user access rights table 940 may include data records containing associations between an access right identifier, a user identifier of a user who was granted the access right, and identifiers of shared documents that the user may access. [0183]: A data record in access rights table 940 may include a plurality of fields. Non-limiting examples of the data fields include an access right identifier field, a user identifier of a user to whom the access right was granted, a document identifier of the shared document, an access identifier field, a section indicator field, a chapter indicator field, a page indicator field, a description field, and other fields not depicted in access rights table 940, i.e., each document is associated with an owner identifier and the access control data for the plurality of documents indicates the users that are allowed to access the documents and the sections of any of the plurality of documents that each user is allowed to access); 
responsive to receiving, at the intermediation server from an active one of the requester subsystems, a request containing (i) the primary record identifier of a record selected from the plurality of records, and (ii) an active one of the requester identifiers corresponding to the active requester subsystem: granting access to a subset of the sections selected from the presentation subset corresponding to the active requester subsystem, according to: the active requester identifier (Luo: [0130] In step 630, a user logins to a document management system. The user may be prompted to provide authorization and authentication credentials, and if the provided credentials are valid, then a menu including various options may be displayed for the user. For example, the menu may provide an option for selecting a shared document that the user wishes to access. [0131] In step 640, a user accesses a shared document. Depending on access rights associated with the user and the shared document, the user may be allowed to access the entire shared document, or just certain sections of the shared document. [0166]: in step 880, document management system 110 determines access rights of user 120a with respect to a shared document, retrieves the portions of the shared document that user 120a is allowed to review and/or modify, and transmits the portions to browser 710. However, if user 120a is allowed to review or modify only certain portions of the shared document, then only those portions are transmitted to the user. [0178], [0182]. [0197]. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that when the user selects a documents from the menu, the identifier of the selected document will be submitted).
Luo storing a plurality of records containing a file identifier and owner identifier but does not teach: (iii) a plurality of owner identifiers associated with respective ones of the section, (ii) formatting data corresponding to the presentation subset and granting access to a subset of the sections selected from the presentation subset corresponding to the active requester subsystem, according to: the owner identifiers of the presentation subset of the sections. However, Muranaga teaches:
(iii) a plurality of owner identifiers associated with respective ones of the sections (Muranaga: column 24, lines 32-45: In a case of producing a document by a plurality of collaborating authors, the different part of the document can be assigned to each author);
granting access to a subset of the sections selected from the presentation subset corresponding to the active requester subsystem, according to: the owner identifiers of the presentation subset of the sections, and the access control data corresponding to each of the owner identifiers of the presentation subset of the sections (Muranaga: column 24, lines 32-45: the execution conditions (access controls) can be set in advance such that the editing of each document part can be made by the assigned author and other specified persons alone, while the reading of any document part can be made by any one of the collaborating authors, such that any one of the collaborating author can see the entire document at any time in order to coordinate his part with the rest of the document. Also, column 19, lines 8-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Muranaga in the invention of Luo to include the above limitations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (see KSR Int’l Co. v. Teleflex Inc. 550 U.S. ___, 82 USPQ2d 1385 (Supreme Court 2007) (KSR)).
Luo in view of Muranaga does not teach: (ii) formatting data corresponding to the presentation subset. However, O’Sullivan teaches:
(ii) formatting data corresponding to the presentation subset (O’Sullivan: [0041] More generally, metadata 520 may include additional information relating to display rights granted from the publisher/content source to the content provider. Examples of such additional information include an indication of whether images or photos should be blocked in documents, a list of domains from which advertisements should not be used, a reference to a logo or link that should be displayed with the document, whether advertisements should be displayed, information defining a "buy the book" link from which the user can purchase a copy of the document, or information defining a link to promotional material. This additional information may be used when formatting the document for presentation to the user. [0046] The portions of the document that can be shown to the user may then be appropriately formatted and transmitted to the user (acts 704 and 705). [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of O’Sullivan in the invention of Luo in view of Muranaga to include the above limitations. The motivation to do so would be to format the document for presentation to the user (O’Sullivan: [0041]).

As per claims 2 and 13, Luo in view of Muranaga and O’Sullivan teaches:
The method of claim 1, wherein granting access to the subset of the sections comprises retrieving the subset of the sections from the record and transmitting the subset of the sections to the active requester subsystem (Luo: [0131] In step 640, a user accesses a shared document. Depending on access rights associated with the user and the shared document, the user may be allowed to access the entire shared document, or just certain sections of the shared document).

As per claims 3 and 14, Luo in view of Muranaga and O’Sullivan teaches:
The method of claim 2, wherein transmitting the subset of the sections comprises arranging the subset of the sections according to the formatting data in the presentation configuration data for display at the requester subsystem (O’Sullivan: [0041] More generally, metadata 520 may include additional information relating to display rights granted from the publisher/content source to the content provider. Examples of such additional information include an indication of whether images or photos should be blocked in documents, a list of domains from which advertisements should not be used, a reference to a logo or link that should be displayed with the document, whether advertisements should be displayed, information defining a "buy the book" link from which the user can purchase a copy of the document, or information defining a link to promotional material. This additional information may be used when formatting the document for presentation to the user. [0046] The portions of the document that can be shown to the user may then be appropriately formatted and transmitted to the user (acts 704 and 705). [0047]).
The examiner provides the same rationale to combine prior arts Luo in view of Muranaga and O’Sullivan as in claim 1 above. 

As per claims 4 and 15, Luo in view of Muranaga and O’Sullivan teaches:
The method of claim 3, further comprising: receiving, at the intermediation server from one of the requester subsystems, updated presentation configuration data corresponding to the one of the requester subsystems; and updating the presentation configuration data (Luo: [0166]: in step 880, document management system 110 determines access rights of user 120a with respect to a shared document, retrieves the portions of the shared document that user 120a is allowed to review and/or modify, and transmits the portions to browser 710. If user 120a is allowed to review and modify the entire shared document, then the entire shared document is transmitted to user 120a. However, if user 120a is allowed to review or modify only certain portions of the shared document, then only those portions are transmitted to the user. [0066]: Access rights may be determined and modified by owners 130a . . . 130m of shared documents, and may be associated with the shared documents and/or users 120a . . . 120n. [0148]-[0150]: Upon receiving a request to update access rights associated with a shared document, in step 752, document management system 110 uses the information included in the request to update the access rights data).

As per claims 5 and 16, Luo in view of Muranaga and O’Sullivan teaches:
The method of claim 1, wherein the access control data is stored in a configuration repository (Luo: [0064]: Non-limiting examples of the databases include an identification and access rights database implemented in storage device 140, a metadata and history data database implemented in storage device 150, and a document database implemented in storage device 160. [0066] Storage device 140 may be configured to store identification and access rights data. [0071] Storage device 160 may be used for storing document files, including the files of shared documents).

As per claims 6 and 17, Luo in view of Muranaga and O’Sullivan teaches:
The method of claim 5, wherein the access control data includes default access control data stored in the configuration repository (Luo: [0066] Storage device 140 may be configured to store identification and access rights data).

As per claims 7 and 18, Luo in view of Muranaga and O’Sullivan teaches:
The method of claim 1, wherein the access control data further includes override access control data stored within at least one of the plurality of records (Luo: [0066] Storage device 140 may be configured to store identification and access rights data).

As per claims 8 and 19, Luo in view of Muranaga and O’Sullivan teaches:
The method of claim 1, further comprising: receiving, at the intermediation server from one of the requester subsystems, updated access control data corresponding to the one of the requester subsystems; and updating the access control data (Luo: [0066]: Access rights may be determined and modified by owners 130a . . . 130m of shared documents, and may be associated with the shared documents and/or users 120a . . . 120n. [0148]-[0150]: Upon receiving a request to update access rights associated with a shared document, in step 752, document management system 110 uses the information included in the request to update the access rights data, and stores the updated access rights data in an identification and access rights database, or any other database).

As per claims 9 and 20, Luo in view of Muranaga and O’Sullivan teaches:
The method of claim 1, wherein each of the sections includes one or more distinct data fields (Luo: [0055]: Owners 130a . . . 130m may also determine to which sections/chapters/portions/pages of a shared document each of the users may have access, and create and modify access rights to the shared documents and for the users. A section of a shared document may include a page, a few pages, a drawing, a few drawings, or other components of the shared document. A chapter of a shared document may include a chapter that is identifiable in the shared document by a chapter name or a chapter reference. A portion of a document may include any portion of the shared document that may be identifiable in the shared document).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Muranaga and O’Sullivan as applied to claims 1 and 12 above, and further in view of prior art of record US 20160378874 to Jafri et al (hereinafter Jafri).
As per claims 10 and 21, Luo in view of Muranaga and O’Sullivan does not teach: wherein at least one of the sections contains data created through the New Distribution Capability (NDC) standard. However, Jafri teaches:
wherein at least one of the sections contains data created through the New Distribution Capability (NDC) standard (Jafri: [0037] In some embodiments, the present travel distribution system can include the new distribution capability ( NDC) data transmission standards, which presents data transmission standards for airlines, and which can use a XML-base data transmission standard to enhance the capability of communications with the airlines. Using the NDC standards, the travel distribution system can provide rich information and airline custom programs to the consumers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Jafri in the invention of Luo in view of Muranaga and O’Sullivan to include the above limitations. The motivation to do so would be to offer improved services, such as customization and personalization for the customers (Jafri: [0037]).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Muranaga and O’Sullivan as applied to claims 1 and 12 above, and further in view of prior art of record US 20060010075 to Dean Wolf (hereinafter Wolf).
As per claims 11 and 22, Luo in view of Muranaga and O’Sullivan does not teach: receiving, at the intermediation server, a request to replace an initial owner identifier of a section with a new owner identifier; and replacing the initial owner identifier with the new owner identifier. However, Wolf teaches:
further comprising: receiving, at the intermediation server, a request to replace an initial owner identifier of a section with a new owner identifier; and replacing the initial owner identifier with the new owner identifier (Wolf: [0008]: A first database record relating to the first copy is created. The first database record includes ownership information which identifies the first customer as the owner of the first copy. A second portion of information relating to a resale of the first copy to a second customer is received. The second portion of information includes ownership information which identifies the second customer as the owner of the first copy. The first database record may then be modified to include ownership information which identifies the second customer as the owner of the first copy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Wolf in the invention of Luo in view of Muranaga and O’Sullivan to include the above limitations. The motivation to do so would be to facilitate resale of digital content purchased via an electronic commerce transaction (Wolf: [0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438